Paterson, J.

(dissenting).

A preliminary injunction was denied to the complainants below, the appellants here, on the ground that a court of equity could grant no relief in this case, until the rights claimed by the •complainants had been measured and determined by a legal tribunal. This, as I understand, with an intimation further to the effect that such rights might never be ascertained or settled, is just the position in which the law in New Jersey in this respect will become established, if that decision be affirmed here. For •one, I desire to place on record a decided dissent against the application of such a principle of law, or justice, or equity, to the circumstances disclosed in this matter.
The respondents cannot fail to accept, with eminent satisfaction, an adjudication so favorable to the business in which they are engaged. They are a corporation created by special legislation, vested originally with an extensive grant of powers and privileges, supplemented in a short time by authority to establish and enforce rules and ordinances, similar in police respects, to that conferred upon a municipal government. It is apparent, from the faóts stated in the case, that this stock-yard company are the proprietors of a business enterprise, large, increasing and remunerative, the ramifications of which, by means of connections they can form with influential and wealthy common carrier •corporations, reach far beyond the river shore upon which their works are located. It is evident, likewise, that these proprietors can, and, if possible, intend to, control the particular interest resulting from the exercise of their chartered rights, and, equally .so, that common carriers, the lines and branches of whose system •extend almost from lake to gulf, and eastern to the western ocean tide, must submit to whatever terms they may see fit to impose. It is conceded that the nature of the business of this company is •one in which the public have a large concern.
This, then, being so, and the respondents being vested by their charter with a combination of powers that are not com*614mingled ordinarily in one great body or head centre, as it were,, the exercise of a grant of authority so magnificent in proportion, and so rarely conferred by statutory law, must involve the performance of duties corresponding in magnitude and responsibility. Manifestly, too, some tribunal other than that to which it owes a legal existence, from the very nature of the case, should possess jurisdiction where an appeal for relief might be made to test the validity of questionable acts, the effects of which are so-far reaching and overshadowing as must be here, if the claim of the respondents is sustained. A court of equity, certainly, is just the tribunal of all others that should be invoked to interpose. To await legislative action is not advisable, for many considerations other than the necessity of prompt remedial measures; the halls of legislation are open but seldom, the doors of equity always. When the respondents declare, as they do, fully and frankly in their pleadings, that they will not continue business relations with the appellants unless the latter carry all this especial trade to their stock mart, it is evidence of their power and determination to have and to hold everything in their particular line, or nothing. Sustained in this position by reason of a legal right, or the legal right of other parties and persons being unsettled, they will stand virtually above and beyond the jurisdiction of an ordinary judicial tribunal, and in this respect will remain free from limitation, and without restraint or check upon their ways or works.
This single consideration, to say nothing of the equities admitted in the answer, will determine my action in the premises. The business of the stock-yard is defined by the charter as being-general in nature, and for the accommodation of -the public. No subtle or shadowy distinctions of abstract right or remedies can avoid or destroy the plain meaning and force of those words.' The respondents accepted the terms, and agreed to the conditions imposed. Now, when they come forward and claim that they are not bound to do and perform what they undertook, as prescribed in their charter, they should not be allowed to escape responsibility, either by ingenious refinements of law, or by reducing the rights and interest of the general public to a mere calcu*615lation of what all this is worth in pecuniary damages. It does seem to me that a power should be lodged somewhere to hold in restraint and curb the pretensions disclosed by the circumstances of this case, where discriminating powers are admitted to have been exercised, where every other remedy is inadequate, and the consequences may be so far reaching, perhaps destructive. Equity, to do full justice, must be vested with, or assume to itself, extraordinary powers, and, where a proper case is presented, as here, for the exercise of such powers, no hesitation should prevent a prompt application of the remedy. The latter should be as incisive and decisive as the acts, if unrestrained. Courts of justice, especially those administered on an equitable basis, come home to the habitation of every man, because those tribunals give security to person and protection to property. A citizen looks to these to guard and defend his rights from arbitrary encroachment and improvident or unwise legislation. Social life cannot attain the highest degree of civilization without the existence of a power of this controlling nature. A distinguished statesman, who participated in the formation of this government, declared, in one of the most memorable debates in the halls of federal legislation, that the authority for judicial construction of the great work he helped to fashion and to shape is derived from the constitution of man, from the nature of things, and the necessary progress of human affairs. The worlds of nature remain the same as then; but mark the mighty progress made in mind, in thought, and deep intelligence. The great discovery of life and light by the American philosopher, and destined, in the near future, to work such wonderful revolutions in the development of civilized energy and industry, had not been utilized to any great extent, and, measured by the expansive powers everywhere manifested now, steam might be described as limited to the boiling of a tea-kettle or other culinary purposes. "What was the progress .of human affairs iii the second year of the present century, compared with the sight that statesman .would behold if his eyes could look upon this busy, bustling age, when time is beaten in the race, and intellectual powers would seem almost to reach the ultima tkule of finite perfection ? To-day the *616slopes and plains of the Pacific coast are pouring, literally, their wealth of blood and treasure in the shambles of these respondents, to mingle thence with the waters of the Atlantic seas. New conditions of business require extended remedies, and judicial progress - must keep abreast of this new order of things. It is becoming more necessary with each advancing step, that, where positive authority is wanting, a court of equity, by virtue of a power inherent in its organization, should declare, in all cases, what the law is. With all due respect for those from whom I am constrained to differ, it does seem to me that, if the decision below is sustained, it will have very much the appearance of declaring what the law is not. My idea is that a full case for the exercise of the highest restraining power of a court of equity has been established, and that the decision below should be reversed.
For affirmance — The Chief-Justice, Dixon, Reed, Scudder, Van Syckel, Brown, Clement, McGregor, Whitaker — 9.
For reversal — Depue, Magie, Paterson — 3.